Citation Nr: 0517205	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-13 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for arthritis of the 
right knee. 

3.  Entitlement to service connection for arthritis of both 
ankles. 

4.  Entitlement to service connection for arthritis of both 
hips. 

5.  Entitlement to service connection for arthritis of the 
low back. 

6.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION


The veteran had active service from April 1977 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

At the hearing in October 2004, the veteran's representative 
mentioned that the veteran was claiming service connection 
for disabilities of the stomach and groin, vertigo and 
hearing loss.  In addition, the veteran submitted a copy of a 
statement dated December 1, 1998, which reportedly had been 
submitted with the VA Form 9 also dated December 1, 1998 and 
received by the RO on December 8, 1998.  This VA Form 9 
contains the notation "attached statement", but there is no 
statement attached, other than the December 7, 1998 cover 
memorandum from the representative.  There matters are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Service medical records reflect that the veteran was seen in 
December 1980 as a result of head trauma.  The assessment 
included concussion.  Service medical records dated in June 
1981 and May and October 1982 all reflect complaints and 
assessments or impressions relating to headaches.  Service 
medical records dated in June 1983 reflect an assessment that 
includes atypical migraine, an August 1983 service medical 
record reflects an impression of migraine headaches 
asymptomatic at that time.  A June 1983 letter from the 
service neurology clinic reflects that the veteran was being 
seen for migraine headaches.

The report of a June 1996 VA neurology examination reflects 
that the veteran reported having had headaches since the 
early 1980's.  The diagnoses included mixed headache and it 
was recommended that the veteran make an appointment at the 
neurology clinic for follow-up.  He was seen in October 1996 
and June 1997 for follow-up regarding his headache.  The 
mixed headache syndrome assessment was continued.

A May 1978 service record reflects that the veteran sustained 
a contusion of the low back.  X-rays of the lumbosacral spine 
did not reveal any abnormality.  An August 1980 service 
medical record reflects that the veteran was seen with pain 
in the lumbosacral area.  The assessment included lumbar 
strain.  The veteran was seen with complaints of low back 
pain in October 1988.

A December 1979 service medical record reflects that the 
veteran fell on his right knee.  November and December 1984 
service medical records reflect that the veteran had 
cellulitis of the right knee after being bitten by an insect 
on the right knee.  A November 1984 consultation reflects 
that septic arthritis was not likely.  A December 1984 X-ray 
of the veteran's right lower leg reflects that it was 
negative for fracture.  A March 1985 service medical record 
reflects that the veteran complained of right knee pain.  The 
assessment included probable osteoarthritis and the plan was 
to have an orthopedic consult if there was no improvement.

The report of a November 1996 VA orthopedic examination 
reflects a diagnosis that includes degenerative joint disease 
of the lumbosacral spine, both knees and ankles.

During the veteran's personal hearing before the undersigned 
in October 2004, at pages 16 and 17, the veteran testified 
that his pes planus was worse than it had been when he was 
last examined by the VA in 1998.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2004).

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
neurology examination to determine 
whether there is a nexus between his 
currently manifested mixed headache 
syndrome and his active military service 
from April 1977 to November 1989.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran 
currently has a diagnosed headache 
disability that existed during his active 
service or is related to his active 
service.  If it cannot be determined 
whether the veteran currently has a 
headache disability that is related to 
his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether there is a nexus between any 
currently manifested arthritis of the 
right knee, right or left ankle, right or 
left hip, or low back and his active 
military service from April 1977 to 
November 1989.  All indicated tests and 
studies should be conducted and all 
findings described in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran currently has arthritis of 
the right knee, right or left ankle, 
right or left hip, or low back that 
existed during his active service or is 
related to his active service.  If it 
cannot be determined whether the veteran 
currently has arthritis of the right 
knee, right or left ankle, right or left 
hip, or low back that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.  The veteran should be afforded a VA 
foot examination to determine the nature 
and extent of his service-connected 
bilateral pes planus.  All indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
has been accomplished.  A complete 
rationale for all opinions given should 
be provided.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




